DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9 of US Application No. 16/867,136, filed on 05/05/2020, are currently pending and have been examined. 

Information Disclosure Statement
	The information Disclosure Statements filed on 05/05/2020 and 07/29/2022 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
	
Claim Objections
	Claim 4 is objected to because of the following informalities:

Claim 4 recites, in line 9, “…the first timer…” Examiner believes this is a typo and it should recite “…the first time…”. 

Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2009/0267801 A1, “Kawai”).

	Regarding claims 1, 8, and 9, Kawai discloses a traffic situation display method, system, in-vehicle device, and computer program and teaches:

An information processing device comprising a computer system, the computer system comprising a processor and a storage, the processor being configured to provide: (The process of displaying the own vehicle position is not only configured by a dedicated hardware circuit in the in-vehicle device 20, but also configured with a microprocessor including CPU, RAM, ROM, and the like, and may be performed by loading the program code defining the procedure of the process of dis playing the own vehicle position in the RAM, and executing the program code with the CPU - See at least ¶ [0075; FIG. 2 is a block diagram illustrating an example of a configuration of the road-side device 10. The road-side device 10 includes an image signal processing unit 11, a communication unit 12, an accompanying information management unit 13, a storage unit 14, an interface unit 15, and the like - See at least ¶ [0035])

a first acquisition part receiving and acquiring information regarding a first actual location of a moving body on a road transmitted from the moving body; (The position measurement unit 24 has a GPS function, map information, acceleration sensor function, gyro, and the like, specifies the positional information (e.g., latitude, longitude) of the own vehicle on the basis of vehicle information (e.g., speed etc.) inputted from a vehicle control unit (not illustrated), and outputs the advancing orientation of the vehicle, the specified positional information, and the like to the image coordinate calculation unit 23 and the display determining unit 26 - See at least ¶ [0043])

a second acquisition part receiving and acquiring an image acquired by and transmitted from an image acquisition device; (The communication unit 21 receives the data transmitted from the road-side device 10, extracts the image data obtained by imaging with each video camera 1 from the received data, extracts the image accompanying information such as the corresponding information, the identifier of each video camera 1, and the imaging orientation information, outputs the extracted image data to the road-side image reproduction unit 22, and outputs the corresponding information, the identifier of each video camera 1, and the imaging orientation information to the image coordinate calculation unit 23 and the display determining unit 26 - See at least ¶ [0042])

an identification part specifying a moving body image location as a location of the moving body on the image on the basis of the first actual location of the moving body and the information regarding a correspondence relationship, (The image coordinate calculation unit 23 calculates the pixel coordinate on the image corresponding to the positional information of the own vehicle inputted from the position measurement unit 24 on the basis of the corresponding information (information in which the pixel coordinate in the image and the positional information of the imaging region are corresponded to each other) inputted from the communication unit 21. The image coordinate calculation unit 23 determines whether or not the own vehicle position is within the image on the basis of the calculated pixel coordinate, and outputs the calculated pixel coordinate to the road-side image reproduction unit 22 if the own vehicle position is within the image. The image coordinate calculation unit 23 specifies image peripheral position corresponding to the direction of the own vehicle position if the own vehicle position is not within the image, and outputs an image peripheral coordinate to the road-side image reproduction unit 22 - See at least ¶ [0044]) the storage storing information regarding the correspondence relationship between an image location on the image and a second actual location on the road corresponding to the image location on the image; and (The accompanying information management unit 13 acquires corresponding information, in which a pixel coordinate in the image imaged with each video camera 1 (e.g., pixel position in the image configured by 640x480 pixels) and positional information (e.g., longitude, latitude) of the imaging region imaged with the video camera 1 are corresponded to each other, through the interface unit 15, and stores the acquired corresponding information in the storage unit 14. The accompanying information management unit 13 acquires an identifier identifying each video camera 1 inputted from the interface unit 15 and imaging orientation information indicating an imaging orientation (e.g., East, West, South, North) of each video camera 1, and stores the same in the storage unit 14 - See at least ¶ [0038]) 

a display control part instructing a display device to display the image and information indicating the moving body image location together. (The road-side image reproduction unit 22 has an image signal decoding circuit, on-screen display function, and the like, adds image data illustrating an own vehicle position mark to the image data inputted from the communication unit 21 when the pixel coordinate is inputted from the image coordinate calculation unit 23, performs a process such that the own vehicle position mark is superimposed and displayed on the image, and outputs the processed image data to the image display unit 25 - See at least ¶ [0045])

	Regarding claim 5, Kawai further discloses

wherein the image has a first area and a second area, the moving body moves on the first area, and the moving body does not move on the second area, and (Fig. 13 shows a mark over the vehicle indicating the movement of the vehicle on the road, i.e., a first area. Fig. 13 further shows areas outside of the road, i.e., a second area, where the vehicle is not moving.)

the display control part instructs the display device to display the image in which the first area has a resolution which is higher than a resolution of the second area, or the first area has a brightness which is higher than a brightness of the second area. (the mark (over the vehicle) may be highlight displayed, flash displayed, or color displayed having identification ability - See at least ¶ [0071] Because the mark over the vehicle may have a “highlight” or “flash” to distinguish it from the rest of the image, then it has a brightness higher than the brightness of the area outside of the road)

	Regarding claim 6, Kawai further discloses:

wherein the first acquisition part further acquires a predicted transit position through which the moving body will be passing, and (As illustrated in FIG. 13, the image displayed on the image display unit 25 of the in-vehicle device 20 is an image imaged towards the intersection with the video camera1 installed on the frontside in the advancing direction of the own vehicle, i.e., a position through which the moving body will be passing. - See at least ¶ [0071])

the identification part specifies a predicted image position on the image which corresponds to the predicted transit position on the basis of the correspondence relationship between the second actual location and the image location, and (The mark of the own vehicle position is a graphic symbol of an isosceles triangle, where the vertex direction of the isosceles triangle represents the advancing direction of the own vehicle - See at least ¶ [0071])

the display control part further instructs the display device to display the image and information regarding the predicted image position on the image. (The mark of the own vehicle position is a graphic symbol of an isosceles triangle, where the vertex direction of the isosceles triangle represents the advancing direction of the own vehicle; this mark is displayed on the image - See at least ¶ [0071] and Fig. 13)

	Regarding claim 7, Kawai further teaches:

wherein the first acquisition part further acquires a predicted transit position through which the moving body will be passing, (As illustrated in FIG. 13, the image displayed on the image display unit 25 of the in-vehicle device 20 is an image imaged towards the intersection with the video camera1 installed on the frontside in the advancing direction of the own vehicle, i.e., a position through which the moving body will be passing. - See at least ¶ [0071])

the second acquisition part comprising a plurality of image acquisition parts acquires a plurality of images, (Therefore, the most suitable image can be selected and displayed in accordance with the traveling situation of the vehicle - See at least ¶ [0070]; Selecting the most suitable image means there is a plurality of images to select from.)

the identification part specifies a predicted image position on the image which corresponds to the predicted transit position on the basis of the correspondence relationship between the second actual location and the image location, (The mark of the own vehicle position is a graphic symbol of an isosceles triangle, where the vertex direction of the isosceles triangle represents the advancing direction of the own vehicle - See at least ¶ [0071]) selects one image including the predicted image position from the plurality of images, and (If the advancing orientation of the own vehicle (vehicle) 51 is “west', as illustrated in FIG. 11, the image in which the imaging orientation facing the intersection is “south' or very close “south’ can be selected. Therefore, the most suitable image can be selected and displayed in accordance with the traveling situation of the vehicle, the road situation difficult to check from the driver can be accurately displayed, the position of the own vehicle can be checked on the displayed image, and the road situation around the own vehicle can be accurately grasped - See at least ¶ [0070])

the display control part instructs the display device to display the image specified by the identification part. (The display outputs the image specified above - See at least Fig. 12-14)


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawai, as applied to claim 1, and in further view of Miura et al. (US 2021/0256848 A1, “Muira”).

	Regarding claim 2, Kawai further teaches:

wherein the first acquisition part further acquires a moving speed of the moving body and a first time when the moving body acquires the first actual location of the moving body, (The position measurement unit 24 has a GPS function, map information, acceleration sensor function, gyro, and the like, specifies the positional information (e.g., latitude, longitude) of the own vehicle on the basis of vehicle information (e.g., speed etc.) inputted from a vehicle control unit (not illustrated), and outputs the advancing orientation of the vehicle, the specified positional information, and the like to the image coordinate calculation unit 23 and the display determining unit 26 - See at least ¶ [0043])

the second acquisition part acquires a second time when the image acquisition device acquires the image, (The communication unit 12 acquires the image data inputted from the image signal processing unit 11, as well as the corresponding information, the identifier of each video camera 1, and the imaging orientation information inputted from the accompanying information management unit 13, converts the acquired image data as well as the corresponding information, the identifier of each video camera 1, and the imaging orientation information to data of a given communication format, and transmits the converted data to the in vehicle device 20 through the antenna 2…the imaging orientation information may be transmitted to the in-vehicle device 20 only once at a timing of starting the transmission of image data, or may be transmitted by being included between the image data at a given time interval - See at least ¶ [0040])

	Kawai does not explicitly teach the identification part specifies a moving body image location before correction which corresponds to the first actual location of the moving body on the basis of the correspondence relationship stored in the storage the identification part calculates a movement distance of the moving body during a time period measured from the first time and the second time on the basis of a time difference between the first time and the second time, and the moving speed of the moving body, and the identification part determines the moving body image location as the location of the moving body on the image which is moving along a moving direction of the moving body from the moving body image location before correction by the calculated movement distance of the moving body. However, Miura discloses moving body tracking system, method, and program and discloses:

the identification part specifies a moving body image location before correction which corresponds to the first actual location of the moving body on the basis of the correspondence relationship stored in the storage, (The moving direction detecting part 21 selects the frame with the oldest captured time, i.e., before correction, and the frame with the newest captured time of the tag information exemplified in FIG.5 , and determines the moving direction of the moving body according to a change(s) in box coordinates 1 and 2 . For example , if both the X and Y coordinates change significantly , the moving direction determining part 21 determines that the moving body (vehicle) has made a right or left turn at the intersection - See at least ¶ [0049])

the identification part calculates a movement distance of the moving body during a time period measured from the first time and the second time on the basis of a time difference between the first time and the second time, and the moving speed of the moving body, (The speed estimating part 24 selects a frame with an oldest captured time and a frame with a newest captured time of the tag information exemplified in FIG.5, and calculates a moving distance of the moving body by changing the box coordinates and 2. Next, the speed estimating part 24 calculates the speed of the moving body by dividing the calculated distance traveled by the difference in the captured times. The speed estimating part 24 sends the object ID and its estimated speed as a result of the determination to the path specifying part 22 - See at least ¶ [0050])

and the identification part determines the moving body image location as the location of the moving body on the image which is moving along a moving direction of the moving body from the moving body image location before correction by the calculated movement distance of the moving body. (The speed estimating part 24 selects a frame with an oldest captured time and a frame with a newest captured time of the tag information exemplified in FIG . 5 , and calculates a moving distance of the moving body by changing the box coordinates and 2 - See at least ¶ [0050]; the location of the moving body is known in both the oldest and newest photos, therefore the invention discloses the location of the moving body on the image which is moving along a moving direction of the moving body from the moving body image location before correction by the calculated movement distance of the moving bodies an identification part that determines the moving body image location.)

	In summary, Kawai discloses identifying a moving vehicle’s location within a pixel based map. This determination occurs over many iterations and is updated/corrected at every iteration. Further, Kawai discloses identifying the moving vehicle speed, its distance in relation to the RSU, and a timing of the data along with the timing of the image of the vehicle. Kawai does not explicitly teach does not explicitly teach the identification part specifies a moving body image location before correction which corresponds to the first actual location of the moving body on the basis of the correspondence relationship stored in the storage the identification part calculates a movement distance of the moving body during a time period measured from the first time and the second time on the basis of a time difference between the first time and the second time, and the moving speed of the moving body, and the identification part determines the moving body image location as the location of the moving body on the image which is moving along a moving direction of the moving body from the moving body image location before correction by the calculated movement distance of the moving body. However, Miura discloses moving body tracking system, method, and program and discloses using an old image, i.e., a first image at a first time, and a new image, i.e., a second image at a second time, to calculate the movement distance of the moving body, and its speed. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traffic situation display method, system, in-vehicle device, and computer program of Kawai to provide for moving body tracking system, method, and program, as taught in Miura, to reduce the number of cameras installed and to track the moving body efficiently, thereby reducing costs and investigation time. (At Miura ¶ [0034])	

	Regarding claim 3, Kawai does not explicitly teach, but Miura further teaches: 

wherein the display control part instructs the display device to display the information regarding the image location before correction in addition to the moving body image location as the location of the moving body on the image. (The selection accepting and responding part 25 comprises a function to display map information on a predetermined map that displays a movement path of a moving body accepted from a predetermined user terminal. Concretely, when the selection accepting and responding part 25 receives a selection of a moving body from a predetermined user terminal, it takes out (retrieves) path information of the corresponding object ID from the moving body path data storage part 60. Then, the selection accepting and responding part 25 responds, to the user terminal, map information displaying a movement path of the moving body whose selection was accepted on a predetermined map - See at least ¶ [0066])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traffic situation display method, system, in-vehicle device, and computer program of Kawai to provide for moving body tracking system, method, and program, as taught in Miura, to reduce the number of cameras installed and to track the moving body efficiently, thereby reducing costs and investigation time. (At Miura ¶ [0034])	

	Regarding claim 4, Kawai further teaches:

wherein the first acquisition part further acquires a moving speed of the moving body and a first time when the moving body acquires the first actual location of the moving body, (The position measurement unit 24 has a GPS function, map information, acceleration sensor function, gyro, and the like, specifies the positional information (e.g., latitude, longitude) of the own vehicle on the basis of vehicle information (e.g., speed etc.) inputted from a vehicle control unit (not illustrated), and outputs the advancing orientation of the vehicle, the specified positional information, and the like to the image coordinate calculation unit 23 and the display determining unit 26 - See at least ¶ [0043])

the second acquisition part acquires a second time when the image acquisition device acquires the image, (The image accompanying information Such as the corresponding information, the identifier of each video camera 1, and the imaging orientation information may be transmitted to the in-vehicle device 20 only once at a timing of starting the transmission of image data, or may be transmitted by being included between the image data at a given time interval - See at least ¶ [0040])

	Kawai does not explicitly teach, but Muira further teaches: 

the identification part calculates a third actual location as an actual location of the moving body at the second time on the basis of a difference between the first timer and the second time, the moving speed of the moving body, a moving direction of the moving body and the first actual location of the moving body, and (The speed estimating part 24 selects a frame with an oldest captured time and a frame with a newest captured time of the tag information exemplified in FIG.5, and calculates a moving distance of the moving body by changing the box coordinates and 2. Next, the speed estimating part 24 calculates the speed of the moving body by dividing the calculated distance traveled by the difference in the captured times. The speed estimating part 24 sends the object ID and its estimated speed as a result of the determination to the path specifying part 22 - See at least ¶ [0050]; Examiner notes that this process repeats until there is no reason to track the vehicle, i.e., a third actual location - See at least Fig. 8)

the identification part specifies the moving body image location as the location of the moving body on the image which corresponds to the third actual location on the basis of the second actual location and the correspondence relationship between the second actual location and the image location. (path specifying part 22 confirms the movement of a vehicle whose identification information (CAR) is 42 from the captured data of the second camera 12A , it determines that the vehicle has moved from the intersection A to a Location B1 where the second camera 12A is installed . By repeating the same kind of processing, it is possible to track a moving body that moves through multiple sections - See at least ¶ [0033])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the traffic situation display method, system, in-vehicle device, and computer program of Kawai to provide for moving body tracking system, method, and program, as taught in Miura, to reduce the number of cameras installed and to track the moving body efficiently, thereby reducing costs and investigation time. (At Miura ¶ [0034])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662